Exhibit 10.40
XenoPort, Inc.
New Hire Stock Unit Award Agreement
     Pursuant to the New Hire Stock Unit Grant Notice (“Grant Notice”) and this
New Hire Stock Unit Award Agreement (“Award Agreement”), XenoPort, Inc. (the
“Company”) has awarded you a Stock Unit Award outside of any equity incentive
plan maintained by the Company for the number of stock units (“RSUs”) as
indicated in the Grant Notice (collectively, the “Award”). Subject to adjustment
and the terms and conditions as provided herein, each RSU shall represent the
right to receive one (1) share of Common Stock.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. General. This Award may be granted to you only if you are newly employed
by the Company or an Affiliate. In order to be eligible to receive this Award,
you either (i) must never have been an Employee or director of the Company or an
Affiliate, or (ii) entered into an employment relationship with the Company
following a bona fide period of non-employment. The grant of this Award must be
approved either by a majority of Independent Directors or by the Company’s
independent Compensation Committee. Your Award is intended to be exempt from
stockholder approval requirements under the “inducement grant exception”
provided by NASDAQ Marketplace Rule 4350(i)(1)(A)(iv).
     2. Administration.
          (a) Your Award shall be administered by the Board unless and until the
Board delegates administration to a Committee or Committees. If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of your Award, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Award Agreement to the Board shall thereafter
be to the Committee or subcommittee), subject, however, to such resolutions as
may be adopted from time to time by the Board. The Board may retain the
authority to concurrently administer your Award with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
          (b) The Board shall have the authority to construe and interpret your
Award and this Award Agreement, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in this Award Agreement, in a
manner and to the extent it shall deem necessary or expedient to make your Award
fully effective. All determinations, interpretations and constructions made by
the Board in good faith shall not be subject to review by any person and shall
be final, binding and conclusive on all persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to this Award Agreement.
     3. Number of RSUs and Shares of Common Stock.
          (a) In the event of any Capitalization Adjustments, the Board shall
appropriately and proportionately adjust the number of RSUs subject to your
Award and the

 



--------------------------------------------------------------------------------



 



class(es) and number of shares of Common Stock deliverable with respect to such
RSUs. You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result from a
Capitalization Adjustment; provided, however, that this sentence shall not apply
with respect to any shares of Common Stock that are delivered to you in
connection with your Award after such shares have been delivered to you.
          (b) Any additional RSUs, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 3 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other RSUs and Common Stock covered by your Award.
          (c) Notwithstanding the provisions of this Section 3, no fractional
RSUs or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional RSUs or fractional shares that might be created by
the adjustments referred to in this Section 3.
     4. Vesting. The RSUs shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided that vesting shall cease upon
the termination of your Continuous Service.
     5. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Award Agreement, in the event
one or more RSUs vests, the Company shall deliver to you one (1) share of Common
Stock for each RSU that vests on the applicable vesting date. However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.
          (b) The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
     6. Payment by You. This Award was granted in consideration of your services
for the Company. Subject to Section 7 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the RSUs, or the delivery of the shares of Common Stock
underlying the RSUs.
     7. Withholding Obligations.
          (a) On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign income and employment tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). If specified in your Grant
Notice, you may direct the Company to withhold shares of Common Stock with a
Fair Market Value (measured as of the date shares of Common Stock are delivered
pursuant to Section 5) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy

 



--------------------------------------------------------------------------------



 



the Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     8. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless either (i) the shares of Common Stock are then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     9. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     10. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your RSUs as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested RSUs. Your Award is not transferable, except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock to which you were entitled
at the time of your death pursuant to this Award Agreement.
     11. Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, your Award shall terminate immediately prior to the
completion of such dissolution or liquidation; provided, however, that the Board
may, in its sole discretion, cause your Award to become fully vested (to the
extent your Award has not previously expired or terminated) before the
dissolution or liquidation is completed but contingent on its completion.
     12. Corporate Transaction.
          (a) In the event of a Corporate Transaction, any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue your Award or may substitute a similar stock
award for your Award (including but not limited to, awards to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction). A surviving corporation or acquiring corporation may choose to
assume or continue only a portion of your Award or substitute a similar stock
award

 



--------------------------------------------------------------------------------



 



for only a portion of your Award. The terms of any assumption, continuation or
substitution shall be set by the Board.
          (b) In the event of a Corporate Transaction in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue your Award or substitute a similar stock award for your Award, then if
your Continuous Service has not terminated more than three (3) months prior to
the effective time of the Corporate Transaction, the vesting of your Award shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction).
          (c) In the event of a Corporate Transaction in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue your Award or substitute a similar stock award for your Award, then if
your Continuous Service has terminated more than three (3) months prior to the
effective time of the Corporate Transaction, the vesting of your Award shall not
be accelerated and your Award shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.
     13. Change In Control. If your Continuous Service terminates within twelve
(12) months following the effective date of a Change in Control due to (i) an
involuntary termination (excluding death or Disability) without Cause, or (ii) a
voluntary termination for Good Reason, the vesting of your Award shall be
accelerated in full.
     14. Best After-Tax Provision.
          (a) If any payment or benefit you would receive pursuant to a Change
in Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in a manner necessary
to provide you with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata.
          (b) The accounting firm engaged by the Company for general tax
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder.

 



--------------------------------------------------------------------------------



 



The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
          (c) The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.
     15. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     16. Unsecured Obligation. Your Award is unfunded, and even as to any RSUs
that vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Award Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Award Agreement until such Common Stock is issued to you pursuant to
Section 5 of this Award Agreement. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company with respect to the
Common Stock so issued. Nothing contained in this Award Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
     17. Notices. Any notices provided for in your Award shall be given in
writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or (ii) the date that is five (5) days after deposit in the
United States Post Office (whether or not actually received by the addressee),
by registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten (10) days’ advance written notice to each of the other parties hereto:

     
Company:
  XenoPort, Inc.
 
  Attn: General Counsel
 
  3410 Central Expressway
 
  Santa Clara, California 95051
 
   
Participant:
  Your address as on file with the Company at the time notice is given

 



--------------------------------------------------------------------------------



 



     18. Headings. The headings of the Sections in this Award Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.
     19. Amendment. This Award Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Award Agreement. Notwithstanding the foregoing, this Award Agreement may be
amended solely by the Company by a writing which specifically states that it is
amending this Award Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Company reserves the right to change, by written notice to you,
the provisions of this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award that has not been delivered to you
in Common Stock pursuant to Section 5.
     20. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
          (e) All obligations of the Company under this Award Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
     21. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Award Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan sponsored by the Company or any Affiliate except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any or all of the employee benefit plans of the
Company or any Affiliate.

 



--------------------------------------------------------------------------------



 



     22. Choice of Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.
     23. Severability. If all or any part of this Award Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Award Agreement not
declared to be unlawful or invalid. Any Section of this Award Agreement (or part
of such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     24. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act (which includes the prospectus for this Award). In
addition, you acknowledge receipt of the Company’s Policy Regarding Stock
Trading by Directors, Officers and Other Designated Insiders.
     25. Definitions. For purposes of this Award Agreement, the following
definitions shall apply:
          (a) “Affiliate” means (i) any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.
          (b) “Board” means the Board of Directors of the Company.
          (c) “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to your Award
without the receipt of consideration by the Company (whether through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure, or similar transaction). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a Capitalization Adjustment.
          (d) “Cause” means the occurrence of any of the following: (i) your
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude under the laws of the United States or any state thereof; (ii) your
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) your intentional, material violation of any material
contract or agreement between you and the Company or any statutory duty owed to
the Company; (iv) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets; (v) your gross misconduct; (vi) your
repeated, unexcused absences

 



--------------------------------------------------------------------------------



 



from your regularly assigned workplace where such absences materially interfere
with the performance of your duties; (vii) your repeated or habitual drug or
alcohol use that materially interferes with the performance of your duties;
(viii) your gross insubordination; you’re your intentional, material violation
of any written Company policy; or (x) your poor or inadequate performance of
your duties. The determination that a termination is for Cause shall be made by
the Company in its sole discretion; provided, however, that no determination
under clauses (vi), (vii), (viii), (ix) or (x) shall be made unless you have
been given a written warning from the Company that the continuation of your
conduct shall constitute Cause and such conduct continues after a reasonable
period of time to cure such conduct following the receipt by you of such written
warning. Any determination by the Company that your Continuous Service was
terminated by reason of dismissal without Cause for the purposes of your Award
shall have no effect upon any determination of the rights or obligations of the
Company or you for any other purpose.
          (e) “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
               (i) any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
               (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
               (iii) the stockholders of the Company approve or the Board
approves a plan of complete dissolution or liquidation of the Company, or a
complete dissolution or liquidation of the Company shall otherwise occur;

 



--------------------------------------------------------------------------------



 



               (iv) there is consummated a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
               (v) individuals who, on the date the Company’s 2005 Equity
Incentive Plan was adopted by the Board, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of your Award, be considered as a member of the
Incumbent Board.
     The term Change in Control shall not include a sale of assets, merger or
other transaction effected principally for the purpose of changing the domicile
of the Company.
          (f) “Code” means the Internal Revenue Code of 1986, as amended, as
well as any applicable regulations and guidance thereunder.
          (g) “Committee” means a committee of one (1) or more members of the
Board to whom authority has been delegated by the Board.
          (h) “Common Stock” means the common stock of the Company.
          (i) “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes
hereunder.
          (j) “Continuous Service” means that your service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which you render service to the
Company or an Affiliate as an Employee, Consultant or Director or a change in
the entity for which you render such service, provided that there is no
interruption or termination of your service with the Company or an Affiliate,
shall not terminate your Continuous Service. For example, a change in status
from an employee of the Company to a consultant to an Affiliate or to a Director
shall not constitute an interruption of Continuous Service. To the extent
permitted by law, the Board or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in this Award only to such extent as may be
provided in the Company’s leave of absence policy or in the written terms of
your leave of absence.

 



--------------------------------------------------------------------------------



 



          (k) “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
               (i) a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
               (ii) a sale or other disposition of at least ninety percent (90%)
of the outstanding securities of the Company;
               (iii) the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or
               (iv) the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.
          (l) “Director” means a member of the Board.
          (m) “Disability” means your permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
          (n) “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
hereunder.
          (o) “Entity” means a corporation, partnership or other entity.
          (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (q) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company; (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Company’s 2005 Equity Incentive Plan, is the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
          (r) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or traded on any established market, the Fair Market Value of a share
of Common Stock shall be

 



--------------------------------------------------------------------------------



 



the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date in question, as
reported in The Wall Street Journal or such other source as the Board deems
reliable. Unless otherwise provided by the Board, if there is no closing sales
price (or closing bid if no sales were reported) for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
(or closing bid if no sales were reported) on the last preceding date for which
such quotation exists.
               (ii) In the absence of such markets for the Common Stock, the
Fair Market Value shall be determined by the Board in good faith.
          (s) “Good Reason” means that one or more of the following are
undertaken by the Company without your express written consent: (i) the
assignment to you of any duties or responsibilities that results in a material
diminution in your function as in effect immediately prior to the effective date
of the Change in Control; provided, however, that neither a change in your title
or reporting relationships nor the Common Stock ceasing to be listed on any
established stock exchange or traded on the Nasdaq Global Market or the Nasdaq
Capital Market shall provide the basis for a voluntary termination with Good
Reason; (ii) a material reduction by the Company in your annual base salary, as
in effect on the effective date of the Change in Control or as increased
thereafter; provided, however, that Good Reason shall not be deemed to have
occurred in the event of a reduction in your annual base salary that is pursuant
to a salary reduction program affecting substantially all of the employees of
the Company and that does not adversely affect you to a greater extent than
other similarly situated employees; (iii) any failure by the Company to continue
in effect any material benefit plan or program, including incentive plans or
plans with respect to the receipt of securities of the Company, in which you
were participating immediately prior to the effective date of the Change in
Control (hereinafter referred to as “Benefit Plans”), or the taking of any
action by the Company that would materially adversely affect your participation
in or materially reduce your benefits under the Benefit Plans or deprive you of
any material fringe benefit that you enjoyed immediately prior to the effective
date of the Change in Control; provided, however, that Good Reason shall not be
deemed to have occurred if the Company provides for your participation in
benefit plans and programs that, taken as a whole, are comparable to the Benefit
Plans; (iv) a relocation of your business office to a location more than fifty
(50) miles from the location at which you performed your duties as of the
effective date of the Change in Control, except for required travel by you on
the Company’s business to an extent substantially consistent with your business
travel obligations prior to the effective date of the Change in Control; or
(v) a material breach by the Company of any provision of this Award Agreement or
any other material agreement between you and the Company concerning the terms
and conditions of your employment.
          (t) “Independent Director” means a Director who is an “independent
director” within the meaning of NASDAQ Marketplace Rule 4200.
          (u) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
          (v) “Securities Act” means the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



          (w) “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).
* * * * *
     This New Hire Stock Unit Award Agreement shall be deemed to be signed by
the Company and you upon your signing of the New Hire Stock Unit Grant Notice to
which it is attached.

 



--------------------------------------------------------------------------------



 



XenoPort, Inc.
New Hire Stock Unit Grant Notice
XenoPort, Inc. (the “Company”), outside of any equity incentive plan maintained
by the Company, hereby awards to Participant a stock unit award covering the
number of stock units (the “RSUs”) set forth below (the “Award”). This Award
shall be evidenced by a New Hire Stock Unit Award Agreement (the “Award
Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the applicable Award Agreement attached hereto and
incorporated herein in its entirety.

         
Participant: 
  David Stamler
 
   
Date of Grant: 
  August 1, 2008
 
   
Vesting Commencement Date: 
  August 1, 2008
 
   
Number of RSUs: 
  10,000
 
   
Payment for Common Stock: 
  Participant’s services to the Company
 
   

Vesting Schedule: The RSUs shall vest over four years from the Date of Grant,
with 25% vesting on each anniversary of the Vesting Commencement Date; provided,
however, that the Participant’s Continuous Service has not terminated prior to
each such vesting date.

         
Special Tax
Withholding Right:
  ý  
(i)   You may direct the Company to withhold, from shares otherwise issuable
upon vesting of the Award, a portion of those shares with an aggregate fair
market value (measured as of the delivery date) equal to the amount of the
applicable withholding taxes, as provided in Section 7 of the Award Agreement.
 
      Or
 
     
(ii)   You may make a cash payment directly to the Company equal to the
applicable withholding taxes, and the Company shall remit such withholding
directly to the appropriate taxing authorities, as provided in Section 7 of the
Award Agreement.

Delivery Schedule: Delivery of one share of Common Stock for each RSU that vests
shall occur on the applicable vesting date.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this New Hire Stock Unit Grant Notice and the Award
Agreement. Participant further acknowledges that as of the Date of Grant, this
New Hire Stock Unit Grant Notice and the Award Agreement set forth the entire
understanding between Participant and the Company regarding the award of the
RSUs and the underlying Common Stock and supersede all prior oral and written
agreements on that subject.

                  XenoPort, Inc.   Participant    
 
                By:   /s/ William G. Harris   /s/ David A. Stamler              
               William G. Harris   Signature
   
 
       Senior Vice President of Finance and            
 
       Chief Financial Officer   Date:    8/6/08
 
   

Attachment: Award Agreement

 